baDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 16-20, 23, 24 and 28-39 are pending in the application.
This action is in response to applicants' amendment dated November 8, 2021.  Claims 21 and 22 have been canceled.
Response to Amendment
Applicant's arguments filed November 8, 2021 have been fully considered with the following effect:
Objection to Color Drawings/Specification 

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of March 26, 2020 was not granted in the decision of March 23, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of March 26, 2020 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 


This application contains claims 16-24 drawn to an invention nonelected without traverse in the reply filed on July 2, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 3) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
The applicants’ remarks concerning claims 1 and 28-39 were such that the specification explicitly defines the term “TIR NADase inhibitor” which is defined as a compound capable of downregulating or inactivating the NADase activity of a TIR domain containing polypeptide.  The claims are directed to the method of inhibiting TIR NADase activity and pharmaceutical compositions comprising a TIR NADase inhibitor.  However, claims are read in light of the specification The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art” In re Am. Acad. Of Sci. Tech. Ctr. 367 F.3d 1359, 1364[70 USPQ2d 1827, 1830](Fed. Cir. 2004).  The applicants’ specification indicates that it would be desirable to provide compounds that inhibit the activity of TIR NADase and/or treat, and/or decrease the infectivity, morbidity, and rate or mortality associated with an infection or infectious disease or disorder.  Thus one of ordinary skill in the art would know that compounds that inhibit the activity of TIR NADase would be useful in treating infection or infectious disease or disorder.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims where the method is a “TIR NADase”.  However, as indicated in the last office action the scope of claims 1 and 28-39 includes any TIR NADase.  TIR NADase is function associated 
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be 
Claims 1 and 28-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn.

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 5) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ remarks were such that the specification enables one of skill in the art to make or use the invention of claim 39, which is directed to a method of treating a microbial infection, the skilled artisan using their common knowledge knows how to select a particular additional therapeutic agent (e.g. corticosteroid or NSAID) useful for combining with a TIR NADase inhibitor in the treatment of microbial infection.  However, claim 39 is not limited to corticosteroids or NSAIDs which in and of themselves are of functional claim language.  “Additional therapeutically active agent” includes anti-inflammatory drugs, an intravenous immunoglobulin, a kinase inhibitor, a fusion protein, a monoclonal antibody directed against one or more pro-inflammatory cytokines, etc.  While the specification is enabling for alclofenac, alclometasone dipropionate, algestone 


With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 6a) and b) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
a)	The applicants’ stated that both dequalinium and cetylpyridinium are both cationic quaternary ammonium compounds and that the skilled artisan understands cationic compounds form pharmaceutically acceptable salts.  However, a cationic quaternary ammonium is not a compound but an ion, and to be a compound must include an anion.  Applicants’ attention is directed to the cationic quaternary ammonium species of U.S. 5,264,618 provided by the applicant which possess an anion X- in the compounds.  Hackh's Chemical Dictionary defines -onium as a suffix indicating a cation, with one or more proton than required to make a neutral molecule of the central atom.
Claim 1, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

b)	The applicants’ stated that the specification provides written description support for many suitable derivate compounds useful within the context of the presently claimed invention.  The term “derivative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
 The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
 
Furthermore, there is no disclosure of 1-(trans-5-decene)-4-amino-2-methylquinolinium, 1,2-dimethyl-4-aminoquinolinium, , etc.  The scope of derivatives could alter over time. The applicants’ are not entitled to preempt the efforts of others.  The claims are directed to compositions of the compounds of the instant invention and an additional active ingredient, that is the applicants have not set forth the metes and bounds of the claim.
Claim 1 and 28-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

With regards to the 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as obvious rejection, labeled paragraph 7) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ stated that Chong does not teach or suggest the treatment of a microbe infection where the microbe encodes a TIR NADase by inhibiting the NADase activity of said TIR NADase as required by claim 28.   However, claim 28 is directed to a method of treating a microbial infection using a pharmaceutical composition comprising a TIR NADase inhibitor, 
MPEP 2112 states: “SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” In this case, the “unknown property” is the microbe incoding a TIR NADase.  This is unknown because the reference is silent on this property.  MPEP 2112 goes on to state: “A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.” Again, the “CHARACTERISTIC” which the prior art is silent on is the microbe encoding a TIR NADase.  This is not an ordinary inherency situation where it is not explicitly stated what the product actually is.  In every reference applied, the reference explicitly teaches exactly what the compound is.  In fact, it is the opposite.  In a normal inherency situation, the claim is of known structure, and the reference is of unknown structure.  Here, the latter is not true, and hence the legal circumstances of inherency in the prior art do not apply.  The only difference is the property about which the reference happens to be silent.  Recitation of a property, inherently possessed by the prior art thing, does not distinguish a claim drawn to those things from the prior art, In re Swinehart, 169 USPQ 226, 229.  See for example Ex parte Anderson, 21 USPQ 2d 1241 at 1251, discussion of Rejection E.  The claims had “numerical or functional values for certain properties which [the authors of the references] did not measure”.  The PTO presented no reasoning as to why the prior art material would have been expected to have those 
Claim(s) 1 and 28-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chong et al., (Nature Chemical Biology), for reasons of record and stated above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624